Exhibit 99.1 Suite 3400 – 555 Burrard St. Vancouver, BCV6C 2X8 Tel: (604) 696-3000 FAX: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG (All Amounts in $US unless stated otherwise) GOLDCORP ANALYST TOUR TO HIGHLIGHT STRONG PROGRESS AT PEÑASQUITO VANCOUVER, BRITISH COLUMBIA, APRIL 9, 2010 – GOLDCORP INC. (TSX: G, NYSE: GG) is pleased to provide an update on recent operating milestones achieved at Peñasquito in advance of an upcoming analyst and investor tour of the mine in Zacatecas, Mexico. Project Status Highlights · Lead and zinc concentrate grade and quality meets or exceeds expectations. · Mill throughput from first sulphide process line (Line 1) ramping up on or ahead of schedule. · Construction of second sulphide process line (Line 2) remains on track for mechanical completion in the third quarter. · Average mining rates continue to meet or exceed expectations. · Declaration of commercial production remains on schedule for the third quarter. · Full production ramp-up to designed 130,000 tonne per day capacity remains on track for early 2011. Presentation slides to be used during the tour are available at www.goldcorp.com. For the first quarter ended March 31, 2010, gold production at Peñasquito totaled 30,700 ounces, consisting of 11,400 ounces from sulphide ore and 19,300 ounces from heap leaching of the oxide ore cap.Production is expected to ramp up throughout 2010, on track toward previously issued guidance of 180,000 ounces of gold as the proportion of higher quality sulphide ore increases. For the first quarter, silver, lead and zinc production met or exceeded expectations. “As we near the end of a three-year construction period that has remained on schedule and on budget from the outset, we are pleased to report that the results of the first full quarter of production at Peñasquito are well in line with our expectations,” said Chuck Jeannes, Goldcorp President and Chief Executive
